UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6732



WILLIE F. PARSON, III,

                                              Plaintiff - Appellant,

          versus


CECIL LLOYD, A. J. TOMLINSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:05-cv-01212-LMB)


Submitted:   September 22, 2006           Decided:   October 24, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Willie F. Parson, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Willie F. Parson, III, seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2000) action under

28 U.S.C. § 1915A(b)(1) (2000) for failure to state a claim.             The

district   court’s   final   order   was   entered   on   the   docket   on

February 14, 2006.    Parson’s notice of appeal was not received by

the district court until April 17, 2006.         According Parson the

benefit of Fed. R. App. P. 4(c) and Houston v. Lack, 487 U.S. 266

(1988), the earliest date his notice of appeal may be deemed filed

is April 11, 2006.

           Although Parson’s notice of appeal was filed beyond the

30-day window for filing a timely notice of appeal, the cover

letter Parson enclosed with his notice states that he was unable to

comply with the 30-day deadline because he did not receive the

court’s final order until April 10, 2006.       This letter, which was

submitted both within thirty days of the expiration of the appeal

period and within seven days of the date Parson asserts he received

notice of the district court’s entry of a final order, may be

properly construed as either a motion for an extension of time in

which to note an appeal under Fed. R. App. P. 4(a)(5) or as a

motion to reopen the time to note an appeal under Fed. R. App. P.

4(a)(6).

           Accordingly, we remand the case to the district court for

the limited purpose of determining whether Parson can satisfy the


                                 - 2 -
requirements for either an extension of time or a reopening of the

appeal period.   The record, as supplemented, will then be returned

to this court for further consideration.



                                                          REMANDED




                               - 3 -